Citation Nr: 1342088	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability rating for sinusitis with headaches.

2.  Entitlement to an initial disability rating in excess of 10 percent for thoracic spine spondylosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include as secondary to service-connected sleep apnea.

4.  Entitlement to service connection for esophagitis with chronic reflux and lack of gag reflex.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel 


INTRODUCTION

The Veteran served on separate periods of active duty from May 1989 to September 1989, October 1989 to January 1990, November 1990 to October 1991, July 1992 to August 1992, May 1994 to November 1994, July 1999 to December 1999, January 2001 to July 2001, September 2001 to May 2002, February 2003 to August 2003, and November 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for chronic sinusitis with headaches, with a noncompensable initial disability rating effective from September 1, 2005; granted service connection for thoracic spine spondylosis, with a 10 percent initial disability rating effective from September 1, 2005; and denied service connection for esophagitis with chronic reflux.  The Board also takes jurisdiction of the Veteran's appeal of a rating decision issued in November 2007 by the RO in Roanoke, Virginia, which denied service connection for depression. 

In December 2011, the Board remanded the Veteran's claims in order for the Veteran to be afforded a requested Travel Board hearing.  The Veteran was thereafter scheduled to appear at the Roanoke RO to have a personal hearing before a Veterans Law Judge.  However, in August 2012, prior to the hearing, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2013).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

With respect to the Veteran's esophagitis claim, he has primarily pursued a claim of service connection for this disability to include reflux disease and lack of a gag reflex.  See, e.g., a statement from the Veteran dated April 2011.  As indicated above, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service-connect.

The record, as a whole, appears to raise a theory of service connection for esophagitis, to include symptoms of reflux disease and lack of a gag reflex.  The Board notes, however, that the Veteran is currently service-connected for duodenal bulb ulcer and hiatal hernia.  As his esophagitis is a separate disability from the duodenal ulcer and hiatal hernia, the Board will continue to evaluate his esophagitis claim as such, and as will be discussed below, is remanding this matter for further evidentiary development.  See generally Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (discussing that separate diagnoses may constitute separate claims for adjudication purposes).  The Board also notes that on remand, the agency of original jurisdiction (AOJ) is reminded that in evaluating this disorder, the rule concerning the avoidance of pyramiding, pursuant to 38 C.F.R. § 4.14 (2013) must be followed.

With regard to the Veteran's acquired psychiatric disorder claim, he initially filed a claim of entitlement to service connection for depression.  Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons, supra [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

Additionally, the Veteran has specifically contended that his acquired psychiatric disorder is related to his service-connected sleep apnea.  However, the RO adjudicated his claim in the November 2007 rating decision as well as the October 2008 statement of the case (SOC) on both a direct and secondary basis.  In that connection, the Board's inquiry will similarly include analysis as to both direct and secondary service connection, as doing so does not prejudice the Veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran's appeal also initially included issues of entitlement to service connection for chronic vertigo and pre-diabetes, as well as entitlement to a higher initial disability rating for fungal hallux of the left great toe.  These claims were denied in the above-referenced February 2006 rating decision.  The Veteran thereafter filed a timely notice of disagreement as to these issues in March 2007.  The issue of entitlement to service connection for vertigo was granted in a December 2007 rating decision.  However, the RO continued the denial of entitlement to service connection for pre-diabetes and entitlement to a higher initial disability rating for fungal hallux of the left great toe in a December 2007 SOC.  The Veteran subsequently filed a VA Form 9 in February 2008, in which he checked the box in section 9.A.  Pertinently, the Veteran specifically stated in the VA Form 9 that he only disagreed with three issues: entitlement to an initial evaluation in excess of 10 percent for thoracic spine spondylosis, entitlement to an initial compensable evaluation for sinusitis with headaches, and entitlement to service connection for esophagitis.    

The United States Court of Appeals for Veterans Claims (Court) recently held that VA must seek clarification when a submission is ambiguous as to the appellant's intent.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC. Unlike in Evans, in this case, the Veteran checked box 9.A., but then, in the same area of the form, specifically stated that he only desired to appeal the claims of entitlement to an initial evaluation in excess of 10 percent for thoracic spine spondylosis, entitlement to an initial compensable evaluation for sinusitis with headaches, and entitlement to service connection for esophagitis.  Indeed, the Veteran has not contended since the issuance of the December 2007 SOC that he wished to appeal the claims of entitlement to service connection for pre-diabetes or entitlement to a higher initial disability rating for fungal hallux of the left great toe.  Accordingly, the Board finds that these issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.        § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board also notes that an October 2010 rating decision denied the Veteran's claims of entitlement to service connection for a cervical spine disorder, whether new and material evidence has been received to reopen a claim of service connection for hypothyroidism, and entitlement to increased disability ratings for vertigo and bilateral hearing loss.  As evidenced by the claims folder, the Veteran did not express disagreement with any of these issues.  Therefore, these issues are not in appellate status and will be discussed no further herein.  

Additional evidence, consisting of a typed statement from the Veteran, was received in April 2011 without a waiver of review by the agency of original jurisdiction. Nonetheless, the allegations expressed in the statement are cumulative and redundant of other evidence previously of record. 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for an acquired psychiatric disorder and for esophagitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sinusitis with headaches is not manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  The Veteran's thoracic spine disability is manifested by pain, limitation of motion, and subjective complaint of pain in the left lower extremity.  The evidence does not show forward flexion of the thoracolumbar spine of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for sinusitis with headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6511 (2013). 

2.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected thoracic spine spondylosis are not met.  38 U.S.C.A.    § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial compensable disability rating for sinusitis with headaches and an initial disability rating in excess of 10 percent for a thoracic spine disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claims for increased ratings for his service-connected sinusitis with headaches and thoracic spine disability essentially fall within this fact pattern.  Prior to the RO's February 2006 grants of service connection for sinusitis with headaches and thoracic spine disability, the Veteran was notified (by an October 2005 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for these disabilities here at issue, the Veteran perfected a timely appeal with respect to the ratings initially assigned to the grants.  Clearly, no further section 5103(a) notice is required for these increased rating claims.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications (including the notice of the February 2006 rating decision, the December 2007 SOC, and a July 2008 letter) that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the AOJ.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of these increased rating claims is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

Also, the Veteran was afforded VA examinations for his sinusitis in November 2005 and February 2011, and was afforded VA examinations for his thoracic spine disability in November 2005 and August 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board also notes that the Veteran has not contended, nor does the evidence of record otherwise indicate, that his sinusitis and thoracic spine disabilities have worsened since the most recent VA examinations.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board is cognizant of the fact that the November 2005 and February 2011 VA examiners did not specifically indicate whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of symptoms associated with his sinusitis and thoracic spine disability.  Physical examinations were then performed that addressed all the relevant rating criteria.  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative, who has received all appropriate notifications.  Furthermore, he withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to an initial compensable disability rating for sinusitis with headaches and an initial disability rating in excess of 10 percent for a thoracic spine disability.




Higher evaluation for sinusitis with headaches

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted. 

In the February 2006 rating decision, the RO granted service connection and assigned an initial noncompensable rating for sinusitis with headaches, pursuant to Diagnostic Code 6511, effective September 1, 2005.  Under Diagnostic Code 6511, which rates in accordance with the General Rating Formula for Sinusitis, a noncompensable rating is assignable for sinusitis that is detected by X-ray only.  A 10 percent disability rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  For the next higher, 30 percent rating, there must be three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The highest rating, of 50 percent is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  According to a Note, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6511.  

The Veteran was afforded a VA examination in connection with his claim in November 2005.  He reported that his sinusitis with headaches occurred about ten times per year and lasted one to two weeks and did not require bed rest.  Occasionally, he required antibiotics for treatment.  During these episodes, there was interference with breathing through the nose and shortness of breath.  There was no functional impairment.  Upon examination, the VA examiner reported no evidence of sinusitis.  An X-ray report of the paranasal sinuses showed the maxillary sinuses to be clear.  There was partial haziness of the ethmoids.  Frontal sinuses were clear.  The examiner diagnosed the Veteran with sinusitis with headaches.  

The Board also notes that a Naval Medical Center treatment record dated September 2005 documents the Veteran's complaints of pressure/congestion of sinuses, mild headaches, and post-nasal drip but no cough or fatigue.  Additionally, a VA treatment record dated March 2006 notes his complaint of nasal congestion with mild facial pressure, although the Veteran did not report headaches or nasal drainage or other upper respiratory symptoms.  Moreover, a private treatment record from Johns Hopkins Medicine dated March 2011 documents the Veteran's complaints of increasing sinus problems.  He complained of runny nose, cough, postnasal drip, and right eye and jaw pain.  He also noted flare-ups of the sinus condition during the winter.  He used antibiotics for 7 to 10 days which he reported were helpful but all of his symptoms were not resolved.  Upon examination, the treating physician reported that a rigid nasal endoscopy was performed after topical anesthesia and decongestant.  Although there was some mild mucosal edema, there was no obvious purulence or polyposis.  A subsequent treatment record from Johns Hopkins Medicine dated August 2011 indicated that the Veteran was doing well with his nasal symptoms and was using a sinus rinse and spray.  

The Board adds that during a general VA examination dated August 2009, the Veteran denied any episodes of sinusitis in the past 12 months.

The Veteran was afforded an additional VA examination for his sinusitis in February 2011.  He described constant sinus problems.  However, he did not report incapacitating or non-incapacitating episodes.  He also did not report headaches with the sinus attacks.  Although he used antibiotics, the treatment did not last 4 to 6 weeks.  He also reported hoarseness of the voice, pain, and crusting.  He had no interference with breathing through the nose and purulent discharge from the nose.  He experienced dryness monthly.  He used cold medication which had a positive response.  Upon examination, the VA examiner reported no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  There was no rhinitis identified.  Although there was tenderness of the sinuses, there was no purulent discharge from the nose.  An X-ray report of the sinuses was within normal limits.  The examiner diagnosed the Veteran with sinusitis with headaches, but reported that the Veteran's condition is asymptomatic.  

After a review of the lay and medical evidence, the Board finds that the Veteran's sinusitis with headaches most closely approximates the criteria for a noncompensable disability rating.  Indeed, the competent and probative evidence of record is absent any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment or three to six non-incapacitating episodes of sinusitis, characterized by headaches, pain, and purulent discharge or crusting.  The Board acknowledges the Veteran's subjective report of pain, crusting, headaches, and postnasal drip associated with his sinusitis.  However, at the February 2011 VA examination, he did not report headaches with the sinus attacks.  The March 2006 VA treatment record also notes an absence of headaches associated with nasal congestion.  He also did not report incapacitating or non-incapacitating episodes at that time or during the August 2009 VA examination.  Further, the Board finds that the objective evidence of record outweighs the Veteran's contentions.  In this regard, the Board reiterates the February 2011 VA examiner's findings which included no purulent discharge from the nose and that notably, the Veteran's sinusitis was asymptomatic.  These results are similar to the March and August 2011 findings at Johns Hopkins Medicine which was also absent for purulence or polyposis and that the Veteran has been doing well with his nasal symptoms.  The Board also notes that X-ray impressions of the Veteran's sinuses have been essentially within normal limits, to include the February 2011 VA examination.  

The Board further notes that the Veteran has not undergone radical surgery and there is no evidence of osteomyelitis.  The Board accepts that he has sinusitis and some manifestations.  However, the constellation of symptoms required for any higher evaluation is not present.  38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record supports the proposition that the Veteran's service-connected sinusitis with headaches has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a compensable disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the November 2005 and February 2011 VA examination reports as well as the VA and private treatment records, indicate that the Veteran's sinusitis symptomatology has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned noncompensable rating for sinusitis with headaches for any time from September 1, 2005 to the present.

Accordingly, the Board finds that the preponderance of the competent and probative evidence of record is against the claim of entitlement to an initial compensable rating for sinusitis.  The Veteran's claim is therefore denied.
Higher evaluation for thoracic spine disability

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's service-connected thoracic spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 [degenerative arthritis].  

The evidence of record indicates that the Veteran has been diagnosed with thoracic spine spondylosis.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.


Schedular rating

The Veteran's thoracic spine disability is currently evaluated 10 percent disabling.  To warrant a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine greater 60 degrees or less; combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran was afforded a VA examination in November 2005.  He complained of stiffness which occurred ten times per month and lasted up to a few hours.  His symptoms were elicited by physical activity, stress, and food and relieved by itself.  He was able to function without medication and did not report functional impairment.  

Upon examination, the VA examiner reported no muscle spasm or tenderness and no ankylosis.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  After repetitive use or during flare-up, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  An X-ray of the thoracic spine showed minimal marginal spurs.  The examiner diagnosed the Veteran with mild thoracic spondylosis.

The Veteran was afforded an additional VA examination in August 2009.  He complained of lower back pain for the past one to two years which bothered him one to two days per week with dull aching pain which could become sharp.  When pain was severe, he restricted his movements.  He also complained of spasms and flare-ups which were moderate in nature and occurred weekly.  He denied fatigue, decreased motion, stiffness, and weakness.  He reported that stretching reduced his pain.  There were no limitations when walking.  

Upon examination, the VA examiner reported that the Veteran's spine posture and head position were normal and symmetrical in appearance.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  The examiner also noted no evidence of spasm, atrophy, guarding, pain with motion, or weakness.  Tenderness was noted on the right side but not on the left side.  Furthermore, the muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  There was no objective evidence of pain on active range of motion.  There was no additional limitation after three repetitions of range of motion.  The examiner noted that an X-ray report of the thoracic spine did not reveal gross abnormality, although she could not totally exclude subtle lesion.  The examiner diagnosed the Veteran with lumbosacral strain with associated problem of thoracic spondylosis.

As discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; the combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

However, review of the evidence of record does not reveal symptomatology consistent with a 20 percent disability evaluation at any time during the course of the appeal.  Specifically, range of motion testing conducted during the November 2005 and August 2009 VA examinations (the only range of motion testing of record which were measured) revealed forward flexion of 90 degrees and combined range of motion of 240 degrees and 270 degrees, respectively.  These measurements are well beyond the forward flexion of 60 degrees or combined range of motion of 120 degrees contemplated by a higher rating.

Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Crucially, the August 2009 VA examiner specifically reported an absence of any of these findings.  There is no evidence to the contrary.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his thoracic spine disability, notably his pain and flare-ups.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints, to include flare-ups, to warrant an increased disability rating.  Specifically, during the most recent VA examination in August 2009, the Veteran was able to maintain forward flexion up to 90 degrees, extension of 30 degrees, bilateral lateral flexion to 30 degrees and bilateral rotation to 45 degrees with a combined range of motion of 270 degrees.  There was no additional loss on repetitive range of motion testing.  Pertinently, the VA examiner specifically reported an absence of pain on range of motion.  The examiner also noted the absence of gibbus, kyphosis, list, lumbar flattening lumbar lordosis, scoliosis, reverse lordosis, or ankylosis as well as no spasm, atrophy, guarding, or weakness.    

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's thoracic spine disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected thoracic spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2013).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran complained of pain radiating to his left lower extremity during the November 2005 VA examination.     

Criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, outline the degrees of disability compensation available for impairment of the sciatic nerve.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the foot.  A 60 percent rating is awarded for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is awarded for moderately severe incomplete paralysis; a 20 percent rating is awarded for moderate incomplete paralysis; and a 10 percent rating is awarded for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).   The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board finds that the competent and probative evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating manifested by mild incomplete paralysis of the sciatic nerve.  Notably, examinations of the lower extremities conducted during the November 2005 and August 2009 VA examinations were essentially normal.  There is no competent and probative evidence to the contrary.  Based on this record, and although not necessarily disputing that certain subjective neurological symptoms such as pain may be present, the Board concludes that a separate rating for neurological impairment of the right or left extremity is not warranted.   

The Board additionally notes that although the Veteran has been diagnosed with spondylosis of the thoracic spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013) [the evaluation of the same disability under various diagnoses is to be avoided].

Finally, the Veteran has not identified any bladder or bowel dysfunction associated with his thoracic spine disability, and none has been diagnosed.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record supports the proposition that the Veteran's service-connected spondylosis of the thoracic spine has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a disability rating greater than 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the November 2005 and August 2009 VA examination reports, indicate that the Veteran's thoracic spine symptomatology has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for spondylosis of the thoracic spine for any time from September 1, 2005 to the present.
 
In sum, the Board finds that the preponderance of the evidence is against the claim, and as such a disability rating in excess of 10 percent for the Veteran's thoracic spine disability under the General Rating Formula for Disease and Injury of the Spine is not warranted.  



Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his thoracic spine disability causes flare-ups and pain.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes.  

Therefore, the Veteran's service-connected thoracic spine disability does not warrant an increased disability rating alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

Extraschedular consideration

In evaluating the severity of his service-connected disabilities, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected sinusitis is manifested by signs and symptoms such as pain.  Furthermore, his thoracic spine disability is manifested by signs and symptoms such as pain and stiffness which impaired physical activity.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to sinusitis and disability of the thoracic spine provide disability ratings on the basis of episodes of sinusitis and limitation of motion, respectively.  See 38 C.F.R. § 4.97, Diagnostic Code 6511 (providing ratings on the basis of episodes of sinusitis with associated symptoms including pain); see also 38 C.F.R. § Diagnostic Code 4.71a, Diagnostic Code 5242 (providing ratings on the basis of limitation of motion).  In summary, the schedular criteria for sinusitis and musculoskeletal disabilities contemplate a wide variety of manifestations of sinusitis symptomatology as well as functional loss, respectively.

Given the variety of ways in which the rating schedule contemplates episodes of sinusitis and functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain associated with his sinusitis and thoracic spine disability.  In short, there is nothing exceptional or unusual about the Veteran's sinusitis with headaches and thoracic spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his sinusitis with headaches and thoracic spine disability have caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected sinusitis with headaches and thoracic spine disability do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Rice consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his sinusitis with headaches or thoracic spine disability render him unable to obtain substantial and gainful employment.  The Board further notes that the Veteran applied for entitlement to TDIU in May 2008, and this claim was denied in a May 2009 rating decision which he did not appeal.  Notably, when he applied for TDIU, he did not contend that either his sinusitis or thoracic spine disability specifically affected his employability.  Although he indicated that headaches affected his employability, he did not specifically attribute these headaches to his sinusitis.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to a compensable initial disability rating for sinusitis with headaches is denied.

Entitlement to an initial disability rating in excess of 10 percent for thoracic spine spondylosis is denied.


REMAND

Service connection for an acquired psychiatric disorder

The Veteran contends that his diagnosed psychiatric disorder is related to his service-connected sleep apnea.  See, e.g., the Veteran's claim for VA benefits dated March 2007.  As indicated above, the Board will also consider his claim on a direct basis.  In this regard, the Board notes that a service reserve duty report of medical history dated April 1987 documents a complaint of depression related to a divorce.  A service reserve duty report of medical history dated March 2000 similarly documents a complaint of depression related to a divorce.  The Veteran was not diagnosed with an acquired psychiatric disorder at either of those times.  On the contrary, psychiatric examinations at those times were normal.  Furthermore, the Veteran's active duty service treatment records are absent complaints of or treatment for an acquired psychiatric disorder.      

Here, the current medical evidence establishes that the Veteran receives treatment for an acquired psychiatric disorder, specifically anxiety and depression.  However, there is no evidence associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's anxiety, or any other acquired psychiatric disability, and his military service or his service-connected sleep apnea.  In light of the foregoing, a clarifying medical opinion would be probative in ascertaining whether the Veteran's acquired psychiatric disorder is related to his military service or service-connected sleep apnea.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 


Service connection for esophagitis with chronic reflux and lack of gag reflex

The Veteran contends that he has a disability manifested by esophagitis with chronic reflux and lack of gag reflex related to his military service.  In this regard, the Board notes that service treatment records dated November 2004 and February 2005 document diagnoses of esophagitis.  The remainder of the Veteran's service treatment records, however, are absent complaints of or treatment specifically for esophagitis.       

The Veteran was afforded a VA examination for his claimed esophagitis in November 2005.  At that time, he complained of heartburn and reflux.  After examination of the Veteran, the VA examiner indicated no objective factors, specifically no findings of reflux or esophagitis.  The Veteran has not since been afforded a VA examination specifically for the claimed esophagitis.  Moreover, the remainder of medical evidence during the course of the appeal is absent a diagnosis of esophagitis.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

In this case, although the medical evidence of record does not document a diagnosis of esophagitis during the course of the appeal, the Board notes that the Veteran's service treatment records document diagnosis of esophagitis in November 2004 and February 2005.  Further, a July 2006 Naval Medical Center treatment record indicates treatment for esophageal reflux, and a September 2007 VA treatment record notes treatment for absence of a gag reflex.  As indicated above, the Veteran contends that these are symptoms of his esophagitis.    

In light of the Court's decision in Romanowsky, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed esophagitis resolved prior to the filing of his claim in September 2005, and if not, whether such disability is related to his military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's military service.

c)  For each acquired psychiatric disorder identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected sleep apnea.  If the examiner finds that the acquired psychiatric disorder is aggravated by the service-connected sleep apnea, then he/she should quantify the degree of aggravation.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  
In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his esophagitis with chronic reflux and lack of gag reflex.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must address the following:

a) Identify any current esophagitis disability manifested by chronic reflux and lack of gag reflex.

b) If esophagitis is not identified, render an opinion as to when the esophagitis resolved, in particular if it resolved prior to September 2005 when the Veteran filed his claim for VA benefits.  Please discuss the November 2004 and February 2005 service treatment records documenting a diagnosis of esophagitis as well as the July 2006 Naval Medical Center record noting esophageal reflux and September 2007 VA treatment record noting an absence of gag reflex.    

c) If esophagitis with chronic reflux and lack of gag reflex is identified at any time during the course of the appeal period (from September 2005), provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's military service, to include treatment for esophagitis in November 2004 and February 2005.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


